                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION



ACE MOTOR ACCEPTANCE CORP.      )
                                )
vs.                             )                 Civil Action No. 3:18-CV-630-KDB
                                )
MCCOY MOTORS, LLC, et al.       )
_________________________________)

                              MOTION TO CONTINUE HEARING

       COME NOW the Defendants McCoy Motors, LLC, Robert McCoy, Jr., and Misty
McCoy, and move this Court to continue the show cause hearing currently scheduled in
this matter for Thursday, December 19, 2019 and in support thereof show the Court as
follows:


       1. On Monday, December 16, 2019, Moving Defendants served an Offer of
Judgment on counsel for the Plaintiff in this matter, offering a judgment, jointly and
severally, of $3.6 million to resolve all matters between them in this action.


       2. Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Plaintiff has
fourteen (14) days to respond to the Offer of Judgment. Upon information and belief,
counsel for Plaintiff is seeking the input of counsel for the Creditors Committee and
others involved in the base bankruptcy case as to the Offer of Judgment.


       3. It would be in the interests of judicial economy to continue the scheduled
hearing until the time for the Plaintiff to act on the Offer of Judgment has run.


       4. Counsel for the Plaintiff was informed of this Motion and advises that the
Plaintiff does not consent.



           Case 3:18-cv-00630-KDB Document 69 Filed 12/17/19 Page 1 of 3
This the 17th day of December, 2019




                                      s/ Robert K Trobich


                                      NC State Bar No. 16190
                                      5635 Timber Ln.
                                      Charlotte, NC 28270
                                      704-488-7588 (phone)
                                      704-734-9215 (fax)
                                      rktrobich@gmail.com




 Case 3:18-cv-00630-KDB Document 69 Filed 12/17/19 Page 2 of 3
                              CERTIFICATE OF SERVICE

      I certify that this day I electronically filed and served a copy of the foregoing
Motion upon each of the parties to this action through the CM/ECF system for the
Western District of North Carolina.


      This the 17th day of December , 2019



                                                         s/ Robert K Trobich
                                                         NC State Bar no. 16190




        Case 3:18-cv-00630-KDB Document 69 Filed 12/17/19 Page 3 of 3
